DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12, drawn to a 3D printed thermal expansion structure, classified in B32B 5/18.
II.	Claims 13-20, drawn to a manufacturing method of a 3D printed thermal expansion structure, classified in B33Y 10/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as a product having relative amounts of the thermoplastic material and thermal expansion material that are outside of the ranges 50 to 90 wt. % and 10 to 50 wt. %, respectively.

R. Lynette Wylie elected Group I, claims 1-12, without traverse in a voice mail message left for Examiner on July 22, 2022.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2012/0211912)
Examiner notes that claim 1 (and its dependent claims) is a product-by-process claim due to the recitations
“3D printed thermal expansion structure” (only as to the recitation “3D printed”) (line 1 of claim 1) and “the mixed material is utilized by a 3D printing apparatus to form a solid object” (lines 7-8 of claim 1). 
	
	In regard to independent claim 1, Kawaguchi et al. teach a thermal expansion structure comprising 0.5 to 20 parts by weight of the thermally expandable (and foamable) microcapsules respect to 100 parts by weight of the matrix resin (see for example, claims 9 and 11 of Kawaguchi et al.).

0.5 / (0.5 + 100) results in 0.496 parts expandable microcapsules / 99.504 parts thermoplastic resin

20 / (20 + 100) = 16.7 parts expandable microcapsules / 83.3 thermoplastic resin

While Kawaguchi et al. do not require that the relative amount (in wt. %) of the expandable microcapsules in the thermal expansion structure is at least 10% (and up to 50%), it would have been obvious to one of ordinary skill in the art to have used a mixture of a relative amount of expandable microcapsules / thermoplastic resin of 10 parts to 16.7 parts expandable microcapsules to 90 to 83.3 parts thermoplastic resin (that is, 10/90 to 16.7/83.3 microcapsules/thermoplastic resin) since this range falls within the range taught by  Kawaguchi et al. of 0.496 / 99.504 to 16.7/83.3.

The recitation “the mixed material is utilized by a 3D printing apparatus to form a solid object” does not bear on the structure or composition of the final product relative to the final product formed via the process of Kawaguchi et al. because this is a mixing step which accomplishes the same thing regardless of the form of mixing. In other words, there is no difference in the final structure and composition of the product of Kawaguchi et al. between the mixing step of Applicant involving a 3D printing apparatus and the mixing process of Kawaguchi et al.

The recitation “3D printed” does not bear on the structure of the product formed via the process of Kawaguchi et al. because the structural and compositional limitations of the final product would be the same regardless of the form of formation of the final product (Examiner further notes that the preamble “3D printed” may reasonably read to only apply to the mixing step in the 3D printing apparatus: in other words, there is no requirement that there is any 3D printing step other than the step of mixing the 3D printing apparatus).

In regard to claim 2, since Kawaguchi et al. teach that the thermoplastic resin may be in powder form (paragraph 0149), the resin is sinterable (the resin in powder form is sinterable: able to coalesce in to one mass).

In regard to claim 3, Kawaguchi et al. teach that the thermoplastic resin may be epoxy and thermoplastic polyurethane (paragraph 0108: the teaching of “epoxy resin including a thermosetting epoxy” necessarily includes thermoplastic epoxies, because “includes” requires an option other than thermosetting, which can only be thermoplastic and that the thermoplastic resin may also be polypropylene or ABS (paragraph 0115).

In regard to claim 4, although the recitation “is in liquid or in powder form” is a method limitation because it is directed to the intermediate product and is therefore given little patentable weight because there is no bearing on the structural or compositional characteristics of the final product whether the components are mixed in liquid or powder form, the thermoplastic resin of claims 6 and 7 is in liquid (melt) form, because claims 6 and 7 recite a melting and kneading step.

In regard to claim 5, although the recitations “is in liquid or in powder form” of claim 4 and all of claim 5 are method limitations because the recitations are directed to the intermediate product and is therefore given little patentable weight because there is no bearing on the structural or compositional characteristics of the final product whether the components are mixed in liquid or powder form, in addition to Kawaguchi et al. disclosing that the thermoplastic resin of claims 6 and 7 is in liquid (melt) form because claims 6 and 7 recite a melting and kneading step, Kawaguchi et al. teach that the thermoplastic resin may also be in powder form (paragraph 0149).

In regard to claim 6, Kawaguchi et al. teach that the thermal expansion material (foamable microcapsules) comprises a closed-cell foam material (claims 13 and 14).

In regard to claim 7, Kawaguchi et al. teach the thermal expansion structure as discussed above in regard to claim 6. Since there are a plurality of microcapsules, the closed-cell foam material makes up / comprises a plurality of foamable microcapsules.

In regard to claim 8, claim 8 only requires a structural or compositional characterization of the final product as to the recitation of foamed thermal expansion material (foamed microcapsules). Regardless, Kawaguchi et al. teach that the foamed thermal expansion material (foamed microcapsules) is formed via pre-foaming a foamable raw material (paragraph 0148).

In regard to claim 9, claim 9 is directed to the expansion ratio of the non-foamed foamable raw material to the pre-foamed raw material, and not directed to the expansion ratio of the final product, and has therefore been given little patentable weight (since it is not directed to an aspect / characteristic of the final product).

In regard to claim 10, in regard to the limitation of the HDT of the thermoplastic material being lower than a heat expansion temperature of the thermal expansion material, since the materials for both the thermoplastic material and the thermal expansion material correspond to those of the claimed materials (for the thermoplastic material, epoxy and thermoplastic polyurethane [paragraph 0108: the teaching of “epoxy resin including a thermosetting epoxy” necessarily includes thermoplastic epoxies, because “includes” requires an option other than thermosetting, which can only be thermoplastic and that the thermoplastic resin may also be polypropylene or ABS (paragraph 0115)], and the thermally expandable foamable microcapsules of Kawaguchi et al.), one of ordinary skill in the art would have expected the inherent physical characteristics of the thermoplastic material and the thermal expansion foamable material, such as the HDT of the thermoplastic material being lower than a heat expansion temperature of the thermal expansion material, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I.

In regard to claim 11, the configurations of the solid object and the completed, expanded thermal expansion structure and are the same (rectangular, paragraph 0124, Fig. 1(d) and Fig. 1(e), Fig. 1(d) showing the solid object, Fig. 1(e) showing the expanded thermal expansion structure resulting in the claimed final product).

In regard to claim 12, Kawaguchi et al. teach that the ratio of volume of the expanded thermal expansion structure to volume of solid object is in the range of 1.1 to 2.5 (Table 2 on page 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788